TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 21, 2015



                                      NO. 03-13-00576-CV


          Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
              Ken Paxton, Attorney General of the State of Texas, Appellants

                                                 v.

                  Imperial Fire and Casualty Insurance Company, Appellee




         APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court July 17, 2013, and the amended

judgments signed by the trial court August 6, 2013, and August 9, 2013. The parties have filed a

motion to dismiss the appeal, and having considered the motion, the Court agrees that the motion

should be granted. Therefore, the Court grants the motion and dismisses the appeal. Each party

shall pay the costs of appeal incurred by that party, both in this Court and the court below.